Clarke, J.:
The plaintiff as the assignee of the Han Construction Company sues to recover $1,621, with interest from January 1, 1912, alleged to have been paid by said company to the defendant under duress. The Han Construction Company owned property on the northerly side of Tremont avenue near Jerome avenue in The Bronx, and was engaged in the construction of a building. On January 9, 1911, it entered into a written contract with defendant for the excavation, digging of trenches and stone and concrete work for the cellar at an agreed price of $2,400, which covered the work to a depth of four feet below the cellar, as is shown by the plans, and, in case the excavation was carried to a greater depth, it was provided that the defendant receive nineteen cents per cubic yard for stone work and twenty-five cents per cubic yard for concrete work. Defendant was to be paid in installments as the work progressed, $700 when the second tier of beams was up, $700 when the fourth tier of beams was up, $700 when the building was finally inclosed and $300 when the studding was in and brown *742mortar throughout the building. It further provided that the defendant should not he entitled to receive any sum whatever for any extra work unless at the request of the Han Construction Company and upon its written consent. The defendant commenced work under said contract and proceeded for some weeks when it stopped. It claimed that it had excavated all the trenches at four feet below the cellar; that it was ready to start the foundation when an inspector of the building department made a test and gave instruction to go down at least six or eight or ten feet below the cellar, to excavate the trenches four feet wide, to have the concrete two feet six inches high and four feet wide and the stone wall two feet six all the way through on a level with the cellar; that the parties had a conference in regard to the extra work and that as a result of that on March 7, 1911, a new contract in writing was entered into, which provided: “We agree to do all the excavating of job Tremont Ave. 100 ft. E. Jerome, including all trenches for said building for sum of One thousand ($1,000) Dollars. Stone work 12 cents per cubic ft. Labor and Stone. Concrete 14 cents per cubic ft. Labor and Broken Stone. It is understood that first contract to be destroyed.”
Under the first contract the defendant was to furnish the cement and sand. Under the second contract the Han Construction Company was to furnish said materials, defendant claiming that this was at the request of the Han Construction Company. There is ho dispute that this second contract was made. The plaintiff, however, claims that it was coerced because the defendant refused to proceed under the first contract; that the defendant claimed that it belonged to an association under whose by-laws it was forbidden to make contracts for a lump sum; that no member of the association would finish the job that had been commenced by one of its members unless that member released its claims; that the defendant refused to release its claims and that the Han Construction Company was unable to procure any other contractor to finish the job which the defendant commenced without such release upon its part and that, in view of the building loan which it had contracted to obtain, payable as the building progressed, it was held up by the action of the defendant and so was forced *743to consent to the abrogation of the first contract and the making of the second. While the evidence in support of these claims is strenuously denied by the defendant, there was evidence in support thereof, and as the jury decided in favor of the plaintiff we shall assume, in the consideration of this appeal, that the plaintiff’s claim in this regard was established.
After the making of this new contract of March seventh, the defendant proceeded with its work and completed the same and received payment in full therefor, to wit, $3,038. The defendant claims that even assuming the second contract was made under duress it was ratified by the voluntary payment of the amounts due thereunder after the work was fully completed and accepted by the plaintiff. The plaintiff claims that the payments were not voluntary, but were also made under threats and by duress, the threats being that if the payments were not made the defendant would file a mechanic’s hen against the building. The first payment was of $400 on April 14, 1911, about which Abelman testified as follows: “On April 14th I gave him a check of $400. * * * I told Mr. Indelli, ‘ Here is $400, on account, and you come around at the end of the week or early part of next week, I will give you another check.’ * * * I said: ‘You have presented a bill to me for $3,038.’ I said: ‘Do you know that I am overpaying you according to the contract, with my materials, an average of about $1,600? * * * ’ He says: ‘You know you have got a contract, and we went ahead and we did the work, and we want to get paid,’ and I paid him every check. * * * The first time that was all said.”
The second payment was $600. That was paid by check of April 21, 1911. “I told Mr. Indelli, I said: ‘ You ought tobe more reasonable now. * * * Now, the job is finished, you ought to come to an understanding. We have got a contract of $2,400, and I think we ought to come to some understanding. You have got a new contract, and we have got to see what we can do.’ He says: ‘We have got a contract, and you have not signed it.’ I said; ‘Well, of course, I have not signed it.’ I said: ‘Now, you have got me now.’ He said: ‘ You have not signed it, ’ and I paid him that check of $600. * * * Q. What other conversation did you have with him ? A, Well, this I *744don’t remember, but on May 8th he came up for a check, he . wanted $1,000. He came up and he says: ‘ Maurice, my partner, my brother are fighting with me. They said: ‘You have got to go and collect that money that is before the enclosure payment. You have got to go, you have got to go and get that money.’ I said: ‘Well, you know, Mr. Indelli, you have got to give us a chance. I paid you so much money. I paid you pretty near $2,400 before the enclosure payment, what do you want ? Give us a chance.’ He said: ‘I have got to have an order to the building loan man, otherwise I am going to file a lien to-morrow morning.’ Well, I said: ‘Indelli, what do you mean ? I told you I have not got money to pay you any money,’ because I am going to fight this out with him. He said: ‘If you don’t get me $1,000, I am going to file alien to-morrow morning.’ Well, I said: ‘ What do you mean, you are going to file a lien to-morrow morning ? You will ruin the job.’ He says: ‘ The partner says I have got to do so.’ ” This payment was made by check May 8, 1911.
Abelman further testified in reference to the other payments: “ Well, he came around and it was about June 10th, and he wanted another check, and I said: ‘Well, how much is coming to you.?’ He says: ‘Well, you know we settled on the bill of $3,038, for labor work and furnishing stone.’ * * * I said: ‘Well, I paid you, just give you a check of $1,000, and gave you an order for $1,000, and now you want another check.’ He says: ‘Well, I have got to have it.’ He says: ‘My brother is pushing me to get the money from this job; they want the money.’ Well, I said: ‘You have to wait.’ He said: ‘I have got to have the money. If I don’t get the money I am going to file a lien against the job.’ * * * Well, I give him a check of $200. * * * The next date was June 17th. * * * He asked for a check. I said: ‘ I cannot give you any, I don’t want to give you any.’ He said: ‘ I have got to have a check before Saturday.’ He says: ‘If I don’t get a check before Saturday, I am going to file a lien. ’ I said: ‘You haven’t filed liens right along.’ I said: ‘Aren’t you getting your money right along? What do you want?’ He said: ‘I have to have a check then to settle up the job.’ I said: ‘ I have given you a check; come around Saturday,’ and I gave him a check *745of $138, making it $3,038.” He also paid on April 29, 1911, $100, and on May 27, $600. The defendant denies that it made any threats to file a mechanic’s lien.
The Han Construction Company permitted the defendant to completely perform the contract, has paid the defendant in full, has retained the property acquired under the contract and made no claim that the contract was void until after it had been completely performed.
The witness Indelli testified on behalf of the defendant that the first defendant knew of the existence of the plaintiff’s claim was when the summons was served which was August 24, 1913, over two years after the completion of the contract.
In Oregon Pacific Railroad Company v. Forrest (128 N. Y. 83, at p. 91) Judge Earl, writing for the court, said: “A contract obtained by duress is not ordinarily void but merely voidable, and it may be subsequently ratified and confirmed. (Doolittle v. McCullough, 7 Ohio State, 299; Lyon v. Waldo, 36 Mich. 345.) In 1 Parsons on Contracts (7th ed.), 446, it is said: ' A contract made under duress is not, strictly speaking, void, but only voidable; because it may be ratified and affirmed by the party upon whom the duress was practiced. ’ In 1 Addison on Contracts (Morgan’s edition), 454, it is said: ‘Any agreement made under improper pressure is voidable. If a person having been constrained by duress to make a contract, afterwards voluntarily acts upon it, he thereby affirms its validity, and loses the right to avoid it.’ In Chitty on Contracts (11th Am. ed.), 273, it is said: ‘ Clearly a contract made under duress would be available in favor of the parties suffering the duress and against the party [inflicting] the same. * * * And so, by our law, a man who has entered into a contract under duress may either affirm or avoid such contract after the duress has ceased.’ See, also, Bishop on Contracts (§ 728).
“ The facts constituting the duress were immediately known to the plaintiff and it was its duty to act promptly in repudiating the agreement which it had been induced to enter into by duress. * * * ” And the court affirmed a judgment directing a verdict for the defendants on the ground that if the contract was obtained by duress it was subsequently ratified and confirmed.
*746In Colon & Co. v. East One Hundred & Eighty-ninth St. Building & Construction Co. (141 App. Div. 441) this court in denying leave to a surety company, which had bonded a mechanic’s lien, to serve an amended answer alleging in effect that the contract upon which the plaintiff sued was obtained from the owner of the property affected by fraud and duress consisting of threats to abandon work on the premises and to induce others to abandon the work, unless said owner would make the contract then sued upon, said: “ It is a fundamental and well-settled rule that one who would repudiate a contract on the ground of fraud and duress must act promptly or he will be deemed to have elected to affirm it. (Oregon Pacific R. R. Co. v. Forrest, 128 N. Y. 83, 93; Strong v. Strong, 102 id. 69, 73.) The contract alleged to have been induced by duress was executed on August 24,1909, nearly fifteen months before the motion to amend was made. The owner certainly would not be permitted at this late day to repudiate the contract, and the appellant can stand in no better position.”
The defendant having completed its work under the contract of March seventh, it was an executed and not an executory contract. It had the right under the Lien Law (Consol. Laws, chap. 33; Laws of 1909, chap. 38) to file a lien and the only threats and duress in connection with the payments made by the plaintiff’s assignor as testified to were statements made by the defendant that it would file a mechanic’s lien unless such payments were made.
In Lilienthal v. Bechtel Brewing Co. (118 App. Div. 205) this court said: “ What it is said they threatened to do was no more than to pursue a legal remedy to which they were entitled, and this does not constitute duress. * * * Finally, even if defendant had shown duress, it has effectually waived it. The rule is that when a contract is sought to be avoided as having been procured by duress the party claiming to have been wronged must proceed promptly. If he remains silent, keeps the property received or recognizes the contract by making payments thereon he will be held to have waived the duress.”
In McGuire & Co. v. Vogel Co. (164 App. Div. 173, at p. *747176) Mr. Presiding Justice Ingraham says: “ It seems to me, however, clear that a mere threat to institute legal proceedings to recover a cláim is not duress upon which can be based an action to recover a sum of money thereafter voluntarily paid, and, therefore, the complaint states no cause of action.”
I am of the opinion that the payments here sought to be recovered back were voluntary and that the plaintiff has not made out a cause of action. It follows, therefore, that the judgment appealed from and the finding of the jury that such payments were made under duress should be reversed, and the complaint dismissed, with costs and disbursements to the appellant.
Ingraham, P. J., Laughlin and Dowling, JJ., concurred.